Citation Nr: 9927080	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cervical strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased evaluation for the service-
connected residuals of a cervical strain.  In January 1996, 
the Board found that the issue certified for appellate review 
was inextricably intertwined with the issue of entitlement to 
service connection for a headache disorder secondary to the 
service-connected residuals of a cervical strain.  
Consequently, the Board remanded the case for additional 
development, and directed the RO to adjudicate the issue of 
entitlement to service connection for a headache disorder 
secondary to the service-connected residuals of a cervical 
strain.

In May 1997, the RO granted service connection for the 
veteran's headache disorder as secondary to his service-
connected residuals of a cervical strain, and assigned a 
noncompensable rating.  She was provided notice of that 
determination in a letter dated May 23, 1997.  The following 
month, the veteran wrote back to the RO in response to the 
notification letter of May 15, 1997.  This letter accompanied 
the statement of the case on the rating for the cervical 
spine disability.  Apparently, the veteran misunderstood the 
May 23, 1997, notification informing her that the service 
connected headache disability was rated as noncompensable as 
indicating that the RO also had reduced her disability rating 
for her neck disability to a noncompensable level.  She did 
not state, however, that she was in disagreement with the 
rating assigned for her headache disability, and she did not 
specifically refer to the May 23, 1997 notification letter.  
The RO then granted a 10 percent evaluation for the veteran's 
headache disorder in September 1998.  The RO provided the 
claimant notice of that determination and of the claimant's 
appellate rights.  The Board does not find any communication 
from the veteran can be construed as a notice of disagreement 
with the evaluation assigned for the service connected 
headache disability.  Thus, that issue is not now in 
appellate status.  
Consequently, the only issue currently before the Board for 
review is entitlement to an increased evaluation for 
residuals of a cervical strain, currently evaluated as 10 
percent disabling.  Accordingly, the Board will limit its 
consideration to that issue.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's cervical spine disability is not productive 
of more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a cervical strain have not been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the RO granted service connection for residuals 
of a cervical strain in August 1972, and a 10 percent rating 
was assigned.  This evaluation was continued by rating 
decisions in July 1974, and August 1976.  In October 1992, 
the veteran sought an increased rating for her service-
connected cervical spine disability.  A December 1992 rating 
decision continued the 10 percent evaluation for the 
veteran's residuals of a cervical strain.  The veteran filed 
a notice of disagreement (NOD) with this decision in January 
1993, and submitted a substantive appeal (Form 1-9) in May 
1993, perfecting her appeal.

During the July 1993 personal hearing, the veteran testified 
that she experienced a restricted range of motion of the 
cervical spine.  Transcript (T.) at 1.  Further, she related 
that she experienced pain on standing, raising her arms to 
shoulder level, and on bending from the waist.  T. at 1.  She 
reported that while she could perform a full range of motion 
of the neck, she experienced pain with all motions.  T. at 2.  
She stated that she worked as a bookkeeper, and pointed out 
that this job required forward stretching of her head.  T. at 
2.  

The veteran testified that she previously received physical 
therapy at the VA Medical Center (VAMC), and was currently 
treating her cervical spine disability with Indocin.  T. at 
3.  She reported dizziness or "instability" on standing, 
and a tendency to lean backwards.  T. at 3.  The veteran gave 
a six month history of numbness of the hands, greater on the 
right, which radiated towards the elbow and shoulder.  T. at 
3.  She indicated that this occasionally awoke her at night.  
T. at 3.  The veteran stated that she had engaged in weight 
training over the previous 10 years, and indicated that this 
improved strength in her neck and back.  T. at 7.  She 
related that she had "worked very hard" over the years to 
maintain the range of motion in her cervical spine.  T. at 
12.  She suggested that X-rays from her chiropractor showed 
"distortion" in her cervical spine.  T. at 13.

On VA examination in August 1993, the veteran reported that 
she injured her cervical spine while attempting to get out of 
bed.  She explained that she suddenly went to get up, and 
experienced an onset of pain in her cervical spine.  She 
stated that she was "paralyzed," and indicated that she 
remained very still until her condition eventually improved 
"within a few hours."  The veteran reported that her neck 
pain was intermittent over the next five years, then slowly 
improved over the following 10 years with physical therapy, 
weight lifting and muscle strengthening.  She related that 
she recently experienced a gradual increase in her symptoms.  

A physical examination of the cervical spine revealed a full 
range of motion without spasm or complaint.  Rotation was 70 
degrees bilaterally, and tilt was 30 degrees bilaterally.  
Flexion and extension were noted to be normal.  Spurling and 
Lhermitte's tests were negative.  Tenderness was noted on 
palpation of the right midcervical spine, just to the right 
of the midcervical spinous process.  Slight tenderness was 
also noted in the right trapezius musculature.  X-rays of the 
cervical spine were normal.  The examiner commented that he 
was unable to find any significant orthopedic or neurological 
injury.

VA outpatient records show treatment for various 
disabilities, including the veteran's cervical spine 
disability, from September 1975 to December 1995.

An April 1996 VA examination report notes complaints of pain 
in the cervical spine.  A physical examination revealed that 
deep tendon reflexes were intact and equal bilaterally.  
There was a normal range of motion of the cervical spine.  
Extension was greater than 30 degrees, rotation was greater 
than 45 degrees bilaterally, and bending was greater than 30 
degrees bilaterally.  The veteran complained of pain over the 
C-3/C-4 area with rotation and bending.  Pain was also noted 
with rotation of the neck in a circular fashion, with 
considerable discomfort between C-2 and C-4.  X-rays of the 
cervical spine were normal.

On VA neurological examination in August 1996, the veteran 
gave a history of intermittent symptoms of tightness and achy 
discomfort in the dorsal cervical region.  She explained that 
these symptoms were aggravated by a variety of activities 
involving the use of the upper extremities, prolonged 
anteroflexion of the neck, and by head and neck rotational 
movements.  Physical examination revealed a full range of 
motion of the cervical spine in all six cardinal directions.  
There was a very modest degree of tenderness over the dorsal 
occipital scalp, and adjacent suboccipital cervical region.  
There was no tenderness to palpation over the dorsal cervical 
paraspinous musculature, trapezil, or rhomboids.  No crepitus 
was noted on movement of the head or neck, and there were no 
cervical bruits.  The pertinent diagnosis was cervical 
strain/sprain, secondary to sudden hyperextension cervical 
injury.

In June 1997, the veteran submitted private medical records 
showing treatment for her cervical spine disability from 
November 1992 to June 1997.  A November 1992 chiropractic 
report notes that cervical flexion, extension, and left 
rotation were restricted with pain.  

A June 1995 report notes that all movements of the neck 
caused some discomfort.  Flexion was to 45 degrees, extension 
was to 35 degrees, rotation was to 25 degrees bilaterally, 
and lateral bending was to approximately 25 degrees.  
Cervical neck pain was diagnosed.  X-rays of the cervical 
spine were normal, and a MRI of the neck was negative.  A 
record dated later that month notes that the muscles in the 
interscapular and trapezius areas were "rock hard," 
extremely tense and tender.  Numerous trigger points were 
noted throughout the back of the neck.

A July 1995 record notes complaints of posterior neck pain, 
right side greater than left, which was aggravated by neck 
movement, and was accompanied by occasional snapping or 
cracking in the neck.  A physical examination of the cervical 
spine showed mild restriction of flexion, and full extension 
with end-range discomfort.  Lateral side bending was noted to 
be mildly restricted bilaterally, as was rotation.  

According to a June 1997 chiropractic report, October 1992 X-
rays revealed a reversed cervical curve, or kyphosis, in a 
neutral lateral view.  Cervical "misalignments" were noted 
to be present, but there were no pathological alterations.

On VA neurological examination in June 1998, the veteran 
reported that she continued to experience intermittent 
problems with stiffness of her neck.  She denied a history of 
cervical radicular symptoms, Lhermitte's phenomenon, or bowel 
or bladder dysfunction.  Physical examination of the cervical 
spine revealed a full range of motion in all six cardinal 
directions.  There was no tenderness over the scalp or 
cervical paraspinous musculature.  She had no cervical 
paraspinous muscle spasm.  There was no crepitus noted on 
movement of the head or neck, and there were no cervical 
bruits.  A neurological examination showed no deficits in 
higher intellectual functioning.  Sensation was intact to 
light touch and pinprick in all areas.  The pertinent 
diagnoses were cervical strain/sprain, secondary to a 
hyperextension cervical injury in 1971; and recurrent 
cervicalgia, probably secondary to cervical paraspinous 
muscle spasm, intermittent.  

In support of her claim, the veteran submitted a newspaper 
article titled "Computer shows back's hot spots," and 
attached five uninterpreted graphics from a November 1998 
paraspinal surface EMG study in January 1999.  The newspaper 
article describes a chiropractic diagnostic tool called an 
"Insight 7000 Subluxation Station," which reportedly 
measures surface electromyographic activity, infrared 
thermography, and spinal ranges of motion.  The attached 
graphics, which include one graphic noting flexion to 46 
degrees, extension to 36 degrees, lateral flexion of 48 
degrees to the left and 35 degrees to the right, and rotation 
to 0 degrees bilaterally, are uninterpreted.  

In April 1999, the veteran's chiropractor revised the 
previously submitted November 1998 paraspinal surface EMG 
study, and included a narrative report.  However, this 
revised report does not include the graphic showing range of 
motion, and the narrative section notes no findings regarding 
range of motion of the cervical spine.  The chiropractor 
explained that the EMG study showed mild elevation of 
paraspinal muscle function on the right at C1, moderate 
elevation on the left at C5, and severe elevation on the left 
at C1.  Areas of significant asymmetry were noted at C1 and 
C5.  The record reports an extreme amount of hyperactivity at 
C1.  A paraspinal skin temperature study showed very severe 
asymmetry at C2. 

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

Currently, the veteran's cervical spine disability is rated 
as 10 percent disabling under Diagnostic Code 5290, equating 
to slight limitation of motion of the cervical spine.  Under 
this diagnostic code, a 20 evaluation is warranted for 
moderate limitation of motion, and a 30 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.

The clinical evidence shows that the veteran did not have any 
loss of motion of the cervical spine on VA examinations in 
August 1993, April 1996, August 1996, and June 1998.  
Further, the private medical records submitted by the veteran 
fail to show more than slight limitation of motion of the 
cervical spine.  It is noted that because the graphic showing 
range of motion in the November 1998 paraspinal surface EMG 
study is uninterpreted, and was not included in the 
chiropractor's revised report, it is has no probative value.  
As such, findings commensurate with moderate limitation of 
motion under Diagnostic Code 5290 are not shown.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5290.  Furthermore, no 
ankylosis of the cervical spine, either favorable or 
unfavorable, has been demonstrated and therefore Diagnostic 
Code 5287 (ankylosis of the cervical spine) is not for 
application.

Additionally, the Board notes that the recent VA examinations 
do not contain objective pathology demonstrative of 
functional loss due to pain which would warrant assignment of 
a higher evaluation for the cervical spine disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Instead, the medical 
findings support the conclusion that the veteran suffers from 
limitation of motion of the cervical spine that is not 
moderate, warranting, at most, a 10 percent evaluation for 
slight limitation of the cervical spine under Diagnostic 
Code 5290.  

In making this determination, the Board has considered the 
veteran's frequent complaints of pain.  The Board, as the RO, 
does not doubt that the veteran has episodes of neck pain.  
The question posed by the record is not whether the claimant 
has such episodes, but whether the current rating is 
inadequate to recognize the disability produced by those 
episodes.  As to the overall impact of those episodes, the 
Board has reviewed the clinical evidence.  Fundamentally, the 
objective medical evidence of record spanning the last 
27 years reveals only few and limited objective symptoms of 
neck pathology.  Indeed, it is very questionable as to 
whether the objective evidence would support a compensable 
rating at all, and it appears clear that the RO's award of a 
compensable rating for the disability involving the neck is 
founded upon the conclusion that the subjective complaints of 
functional impairment due to painful episodes would equate to 
the level of disability recognized under the schedular 
criteria for slight limitation of motion.  In this regard, 
the Board must further emphasize that the RO has also 
assigned a separate compensable rating for a headache 
disability.  The veteran's subjective descriptions of 
symptoms of her most disabling episodes generally show that 
they feature headaches.  The functional loss due to the pain 
caused by the headaches recognized in the rating for the 
headache disability can not again be considered in evaluating 
the disability due to the neck disorder as that would 
constitute pyramiding.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher schedular disability evaluation.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to an increased rating for residuals of a 
cervical strain is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

